PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Martin, Sean J. et al.
Application No. 16/465,728
Filed: 31 May 2019
For: Apparatus and System for Mining Billing Data From a Device, and Corresponding Method Thereof
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition under the unintentional provisions of 37 CFR 1.137(a), filed March 21, 2022, to revive the above-identified application.

The petition is GRANTED.

The application became abandoned for failure to properly reply in a timely manner to the final Office action mailed, August 25, 2021, which set a shortened statutory period for reply of three (3) months.  A three month extension of time under the provisions of 37 CFR 1.136(a) was obtained. Accordingly, the application became abandoned on February 26, 2022.  

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of a RCE (Request for Continued Examination, with the required fee of $680 and inventor oath or declarations, (2) the petition fee of $1,050 and (3) a proper statement of unintentional delay.  Accordingly, the RCE and inventor oaths or declarations are accepted as being unintentionally delayed.

Telephone inquiries concerning this decision should be directed to Kimberly Inabinet at (571) 272-4618.

This application is being referred to Technology Center AU 3627 for appropriate action by the Examiner in the normal course of business on the RCE (Request for Continued Examination) received March 21, 2022.


/KIMBERLY A INABINET/Paralegal Specialist, OPET